Citation Nr: 0527888	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.	

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1969 until April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 1999 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.  In August 2004, the veteran's claims 
folder was transferred to the Detroit, Michigan RO as he 
currently resided in that state.

The issue of entitlement to service connection for hepatitis 
C was previously before the Board in March 2001.  At that 
time, a remand was ordered to accomplish additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is observed that the veteran was scheduled to testify at a 
hearing before a Veterans Law Judge, sitting at the Detroit, 
Michigan RO, on September 21, 2005.  He did not appear for 
the hearing, and documentation was received that same date 
requesting that the hearing be rescheduled due to medical 
reasons.  The Board hereby finds that good cause has been 
presented with regard to the request to reschedule a hearing 
before a Veterans Law Judge, sitting at the Detroit, Michigan 
RO.  

The Board finds that the veteran's September 2005 request for 
a new hearing meets all of the requirements set forth under 
38 C.F.R. § 20.702(d).  Indeed, such communication was in 
writing, was submitted within 15 days of the hearing date and 
provided a good cause explanation for the veteran's failure 
to appear.  



Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for an 
in-person hearing before a Veterans Law 
Judge, sitting at the Detroit, Michigan 
RO, in accordance with docket order.  The 
veteran should be apprised of the next 
available date for such a hearing, and 
should be informed of his right to have a 
videoconference hearing as an alternative 
to waiting for an in-person hearing 
before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals.    


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




